Exhibit 10.1

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of April 9, 2014 by and among Investcorp International Ltd., a corporation
organized under the laws of England and Wales (“IIL”), Investcorp S.A., a
corporation organized under the laws of the Cayman Islands (“Investcorp S.A.”),
SIPCO Limited, a corporation organized under the laws of the Cayman Islands
(“SIPCO”) and Investcorp Technology Ventures, L.P., a limited partnership
organized under the laws of the Cayman Islands (“Investcorp Technology
Ventures”, and together with IIL, Investcorp S.A. and SIPCO, the “Sellers”) and
Wireless Telecom Group, Inc., a corporation organized under the laws of the
State of New Jersey (the “Purchaser”).

 

RECITALS

 

WHEREAS, after due consideration, all of the members of the Board of Directors
of the Purchaser that are not designees of the Sellers (the “Disinterested
Directors”) and the Audit Committee of the Board of Directors of the Purchaser
(the “Audit Committee”) have approved the Repurchase Transaction (as defined
below) pursuant to which the Sellers will sell and the Purchaser shall acquire
shares of common stock, par value $0.01 per share, of the Purchaser (“Common
Shares”) held by the Sellers; and

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, a total of 4,815,110 Common Shares held by the
Sellers on the terms and conditions set forth in this Agreement (the “Repurchase
Transaction”); and

 

WHEREAS, the Sellers desires to sell to Horton Capital Partners Fund, L.P. and
Cheswold (Horton), LLC, and/or their respective affiliates, all of the remaining
1,657,556 Common Shares held by the Sellers (the “HH Transaction”) prior to or
simultaneously with the closing of the Repurchase Transaction, so that
immediately following the Repurchase Transaction and the HH Transaction the
Sellers shall no longer hold any Common Shares, other securities of the
Purchaser or any rights to acquire any securities of the Purchaser;

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Article I
SALE AND PURCHASE

 

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, on
the date of this Agreement or such other date as may be agreed by each of the
parties in writing (the “Closing Date”), the Sellers shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, a total of 4,815,110 Common Shares (the
“Purchased Securities”), which shares shall be allocated between the Sellers as
set forth on Exhibit A attached hereto. The purchase price for the Purchased
Securities shall be $2.00 per share, resulting in a total purchase price of
$9,630,220 (the “Purchase Price”).

 



Section 1.2 Closing. On the Closing Date, each of the Sellers shall deliver or
cause to be delivered to the Purchaser all of the Sellers’ right, title and
interest in and to the Purchased Securities by delivery of one or more
certificates evidencing the Purchased Securities being repurchased, endorsed to
the Purchaser or accompanied by duly executed stock powers in the form attached
hereto as Exhibit B and any other instrument of assignment deemed necessary or
appropriate by the Purchaser or its transfer agent. On the Closing Date, upon
confirmation that the Purchased Securities have been delivered to the Purchaser,
the Purchaser shall pay to the Sellers the Purchase Price by wire transfer of
immediately available funds in accordance with the wire transfer instructions to
be provided by the Sellers to the Purchaser.

 

Section 1.3 Condition to Closing. The obligation of any party to proceed with
the closing contemplated hereby shall be expressly conditioned on (i) the
absence of any judgment, injunction, judicial order or decree binding upon a
party hereto that would prohibit such party from consummating the transactions
contemplated hereby or any pending action, suit or proceeding which challenges
the validity or legality of the transactions contemplated hereby or seeks
damages in connection therewith, provided that a failure of this condition shall
not be asserted by a party if such failure is the direct or indirect result of
such party’s breach of any representation or warranty contained in Article II or
Article III, as applicable; (ii) the representations and warranties made by each
party in this Agreement being true and correct when made and as of the Closing
Date; (iii) every covenant, agreement and condition contained in this Agreement
being performed or complied with by the respective parties on or prior to the
Closing Date; (iv) the resignation of each of Glenn Luk and Anand Radhakrishnan
as a director of the Purchaser (including, in the case of Mr. Luk, his
resignation as Chairman of the Board of the Purchaser), and the delivery by the
Sellers of letters of resignation executed by each of such individuals
effectuating such resignations and agreeing to be bound by the terms of Sections
4.1 and 4.2 of this Agreement, effective as of the Closing Date; (v) the vesting
on the Closing Date of 10/12th of the restricted stock awarded to Messrs. Luk
and Radhakrishnan; (vi) the delivery of each of Messrs. Luk and Radhakrishnan of
180-day lock-up agreements, in form satisfactory to the Purchaser, on or prior
to the Closing Date; (vii) the delivery by Horton Capital Partners Fund, L.P.
and Cheswold (Horton), LLC to the Purchaser of a duly executed confidentiality
agreement, in form satisfactory to the Purchaser, on or prior to the Closing
Date; and (viii) the closing of the HH Transaction prior to or simultaneously
with the Repurchase Transaction. The parties agree to timely take such steps as
reasonably required by the transfer agent of the Purchaser to effectuate the
Repurchase Transaction.

 

Section 1.4 Termination of Other Agreements. The Sellers jointly and severally
hereby agree that, to the extent not previously terminated, any agreements,
contracts or other obligations by and between any of the Sellers and the
Purchaser (except as set forth in this Agreement), including rights thereunder,
are hereby terminated, effective as of the date hereof, as such agreements
relate to any of the Sellers, including without limitation each of the following
agreements: the Amended and Restated Stock Purchase Agreement, dated as of March
29, 2005, among the Purchaser, Willtek Communications GmbH, Investcorp
Technology Ventures, L.P., and Damany Holding GmbH; the Amended and Restated
Loan Agreement, dated March 29, 2005, by and among Investcorp Technology
Ventures, L.P., Willtek Communications GmbH and Purchaser; and the Shareholders’
Agreement, dated as of July 1, 2005, among Wireless Telecom Group, Inc.,
Investcorp Technology Ventures, L.P. and Damany Holding GmbH. In furtherance of
the foregoing, from and after the date hereof, each of such agreements shall be
of no further

 



force or effect (as between any of the Sellers and the Purchaser), the Purchaser
shall not have any further obligations to any of the Sellers, and the Sellers
(and any affiliate of any of the Sellers) shall not have any rights under any
such agreements.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

The Sellers jointly and severally hereby make the following representations and
warranties to the Purchaser, each of which is true and correct on the date
hereof and the Closing Date and shall survive the Closing Date.

 

Section 2.1 Existence and Power.

 

(a) Each of the Sellers has been duly formed, is existing and in good standing
under the laws of the Cayman Islands and has the power, authority and capacity
to execute and deliver this Agreement, to perform the obligations hereunder, and
to consummate the transactions contemplated hereby.

 

(b) The execution and delivery of this Agreement by each of the Sellers and the
consummation by each of the Sellers of the transactions contemplated hereby (i)
do not require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Securities Exchange Act of 1934, as amended) filing by any of the
Sellers with any governmental authority or regulatory authority, including any
stock exchange or self-regulatory organization, or court, or body or arbitrator
having jurisdiction over any of the Sellers; and (ii) do not and will not
constitute or result in a breach, violation or default, or cause the
acceleration or termination of any obligation or right of any of the Sellers or
any other party thereto, under (A) any note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or license, whether written or
oral, express or implied, to which any of the Sellers is a party, (B) any of the
Sellers’ organizational documents or (C) any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, including any stock exchange or
self-regulatory organization, governmental authority, arbitrator, mediator or
similar body.

 

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by each of the Sellers and, assuming the due
execution and delivery of this Agreement by the Purchaser, constitutes a legal,
valid and binding obligation of each of the Sellers, enforceable against the
Sellers in accordance with its terms. Each of the Sellers has duly taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby. Each of the Sellers is
authorized to sell, assign, transfer, convey and deliver the Purchased
Securities in the Repurchase Transaction and upon completion of the Repurchase
Transaction, the Purchaser will receive good and marketable title to the
Purchased Securities, free and clear of any encumbrance, lien, claim, charge,
security interest, or other interests.

 

Section 2.3 Title to Purchased Securities. Each of the Sellers have good and
valid title to the Purchased Securities free and clear of any lien, encumbrance,
pledge, charge, security interest, mortgage, title retention agreement, option,
equity or other adverse claim, and have not,

 



in whole or in part, (a) assigned, transferred, hypothecated, pledged or
otherwise disposed of the Purchased Securities or their ownership rights in such
Purchased Securities or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to such
Purchased Securities.

 

Section 2.4 No Other Rights. Except with respect to the 1,657,556 Common Shares
to be acquired by Horton Capital Partners Fund, L.P. and Cheswold (Horton), LLC
pursuant to the HH Transaction immediately prior to or simultaneously with the
closing contemplated hereunder, the Purchased Securities represent all of the
securities of the Purchaser owned by the Sellers. The Sellers acknowledge and
agree that they do not have any rights to acquire any securities of the
Purchaser.

 

Section 2.5 Sophistication of the Seller. Each of the Sellers acknowledges and
agrees that, except as set forth in this Agreement, the Purchaser is not making
any express or implied warranties in connection with the Repurchase Transaction.
Each of the Sellers has such knowledge and experience in financial and business
matters and in making investment decisions of this type that each is capable of
evaluating the merits and risks of making its investment decision regarding the
Repurchase Transaction and of making an informed investment decision. Each of
the Sellers is consummating the Repurchase Transaction with a full understanding
of all of the terms, conditions and risks and willingly assumes those terms,
conditions and risks. Each of the Sellers and/or such Seller’s advisor(s) have
had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Purchaser concerning the Purchased
Securities and the Purchaser and all such questions have been answered to each
of the Seller’s full satisfaction. Each of the Sellers acknowledges that two
representatives of the Sellers have served on the Board of Directors of the
Purchaser. None of the Sellers is relying on the Purchaser with respect to the
tax and other economic considerations of the Repurchase Transaction, and each of
the Sellers understands that nothing in this Agreement or any materials
presented to the Sellers in connection with the Repurchase Transaction
constitutes legal, tax or investment advice. Each of the Sellers have made its
own decision to consummate the Repurchase Transaction based on its own
independent review and consultations with such investment, legal, tax,
accounting and other advisers as it deemed necessary and without reliance on any
representation or warranty of, or advice from, the Buyer. Each of the Sellers
acknowledges that each such Seller shall be responsible for such Seller’s own
tax liability that may arise as a result of its sale of the Common Shares to the
Purchaser.

 

Section 2.6 Purchaser’s Securities and Exchange Commission Filings. Each of the
Sellers has received and carefully reviewed the Annual Report of the Purchaser
on Form 10-K for the fiscal year ended December 31, 2013 and all subsequent
public filings of the Purchaser with the Securities and Exchange Commission,
other publicly available information regarding the Purchaser, and such other
information that each such Seller and such Seller’s advisers deem necessary to
make its decision to enter into the Repurchase Transaction.

 

Section 2.7 Material Nonpublic Information. The Sellers jointly and severally
acknowledge and agree that each of Messrs. Luk and Radhakrishnan have served as
representatives of the Sellers on the Board of Directors of the Purchaser and,
as a result thereof, have been in possession of material nonpublic information
regarding the Purchaser from time-to-time. Notwithstanding the foregoing, each
of the Sellers acknowledges and understands that

 



Purchaser and its affiliates may possess material nonpublic information not
known to the Sellers that may impact the value of the Purchased Securities (the
“Information”) that Purchaser is unable to disclose to the Sellers. Each of the
Sellers understands, based on such Seller’s experience, the disadvantage to
which such Seller is subject due to the disparity of information between the
Purchaser and such Seller. Notwithstanding this, each of the Sellers has deemed
it appropriate to engage in the Repurchase Transaction. Further, each of the
Sellers agrees that Purchaser and its affiliates, principals and agents shall
have no liability to any of the Sellers or the officers, directors, managers,
general partners and/or limited partners, as applicable, of each of the Sellers,
whatsoever due to or in connection with the Purchaser’s use or non-disclosure of
the Information or otherwise as a result of the Repurchase Transaction
contemplated hereby, and each of the Sellers hereby irrevocably waives any claim
that it might have based on the failure of the Purchaser to disclose the
Information.

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby makes the following representations and warranties to each
of the Sellers, each of which is true and correct on the date hereof and the
Closing Date and shall survive the Closing Date.

 

Section 3.1 Existence and Power.

 

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.

 

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) do not
require, except as have been obtained prior to the date hereof, the consent,
approval, authorization, order, registration or qualification of, or (except
disclosure required by the Securities Exchange Act of 1934, as amended,
including a Current Report on Form 8-K disclosing the Repurchase Transaction)
filing with, any governmental or regulatory authority, including any stock
exchange or self-regulatory organization, or court, or body or arbitrator having
jurisdiction over the Purchaser or any of its subsidiaries; and (ii) except as
would not have an adverse effect on the ability of the Purchaser to consummate
the transactions contemplated by this Agreement, do not and will not constitute
or result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of the Purchaser, any of the Purchaser’s
subsidiaries or any other party thereto, under (A) any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, to which the Purchaser or any of
its subsidiaries is a party, (B) the Purchaser’s or any of its subsidiaries’
organizational documents or (C) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, including any stock exchange or self-regulatory
organization, governmental authority, arbitrator, mediator or similar body.

 



Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Purchaser and, assuming the due
execution and delivery of this Agreement by each of the Sellers, constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and general principles of equity. This Agreement and the
purchase of the Purchased Securities contemplated hereby have been approved by
the Audit Committee, which has been duly authorized to so act and each member of
which is disinterested with respect to this Agreement and the transactions
contemplated hereby. The Purchaser has duly taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

 

Section 3.3 Sophistication of the Purchaser. The Purchaser acknowledges and
agrees that, except as set forth in this Agreement, each of the Sellers is not
making any express or implied warranties in connection with the Repurchase
Transaction. The Purchaser has such knowledge and experience in financial and
business matters and in making investment decisions of this type that it is
capable of evaluating the merits and risks of making its investment decision
regarding the Repurchase Transaction and of making an informed investment
decision. The Purchaser and/or the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of each of the Sellers concerning the Purchased Securities and
each of the Sellers and all such questions have been answered to the Purchaser’s
full satisfaction. The Purchaser is not relying on any of the Sellers with
respect to the tax and other economic considerations of the Repurchase
Transaction, and the Purchaser has relied on the advice of, or has consulted
with, the Purchaser’s own advisors.

 

Article IV

SELLERS’ ADDITIONAL COVENANTS

 

Section 4.1 Standstill Provision. Commencing on the Closing Date, each of the
Sellers shall not, nor shall any of the Sellers’ subsidiaries or other
affiliates, in any manner, directly or indirectly, acting alone or in concert
with others, effect or seek, offer or propose (whether publicly or otherwise) to
effect, or cause or intentionally participate in or in any way intentionally
assist any other person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, (i) any acquisition of beneficial
ownership, as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended, of any securities or assets of the Purchaser or any of its
affiliates, (ii) any tender or exchange offer, merger or other business
combination involving the Purchaser or any of its subsidiaries; (iii) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
the Purchaser; or (iv) any action that might require the Purchaser to make an
announcement regarding any of the types of matters set forth above. In addition,
neither any of the Sellers, nor any of the Sellers’ subsidiaries or other
affiliates, shall in any manner, directly or indirectly, acting alone or in
concert with others, engage in short selling activities with respect to
securities of the Purchaser. The provisions of this paragraph will not prohibit
the Repurchase Transaction or the HH Transaction.

 



Section 4.2 Purchaser’s Board of Directors. Each of the Sellers acknowledges and
agrees that the Sellers shall not be entitled to nominate and shall not nominate
or cause to be nominated (either directly or indirectly) any individual for
election to the Purchaser’s board of directors at any meeting of the
shareholders of the Purchaser (or by written consent or any other form of
action).

 

Article V
MISCELLANEOUS PROVISIONS

 

Section 5.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.

 



  If to the Purchaser, to:           Wireless Telecom Group, Inc.     25
Eastmans Road     Parsippany, New Jersey 07054     Attn:  Chief Executive
Officer           with a copy to:           Reed Smith, LLP     599 Lexington
Avenue     22nd Floor     New York, New York 10022     Attn:  Gerard S. DiFiore
          if to the Sellers, to:           Investcorp Technology Ventures, L.P.
    c/o Investcorp International Inc.     280 Park Avenue, 36th floor West    
New York, New York 10017     Attn:  Anand Radhakrishnan  



 

Section 5.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior written and contemporaneous oral agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 



Section 5.3 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

 

Section 5.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 

Section 5.5 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New Jersey,
without giving effect to principles of conflicts of laws. Each party hereto
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any action, suit or proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby.

 

Section 5.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

 

Section 5.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

 

Section 5.8 No Broker. No party has engaged any third party as broker or finder
or incurred or become obligated to pay any broker’s commission or finder’s fee
in connection with the transactions contemplated by this Agreement.

 

Section 5.9 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

 

Section 5.10 Costs and Expenses. Each party hereto shall each pay its own
respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement.

 

Section 5.11 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

Section 5.12 Time of Essence. Time is of the essence in the performance of each
and every term of this Agreement.

 



Section 5.13 Captions. The article and section captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

 

Section 5.14 Public Announcements. Subject to each party’s disclosure
obligations imposed by law or obligations pursuant to any listing agreement with
any securities exchange or the requirements of any self-regulatory organization,
each of the parties hereto will cooperate with each other party in the
development and dissemination of all public news releases and other public
information containing disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement. In addition to disclosure required
by law or obligations pursuant to any listing agreement with any securities
exchange or the requirements of any self-regulatory organization, the parties
acknowledge and agree that the Purchaser will announce the Repurchase
Transaction no later than four business days following the Closing Date pursuant
to a press release in a form reasonably satisfactory to the parties.

 

Section 5.15 Specific Performance. The parties acknowledge and agree that a
party could not be made whole by monetary damages in the event that any of the
provisions of this Agreement are not performed by each other party in accordance
with their specific terms or are otherwise breached. Accordingly, the parties
agree that, in any such event, the parties shall be entitled to seek an
injunction or injunctions to specifically enforce the terms and provisions
hereof in an action instituted in any court of the State of New Jersey having
subject matter jurisdiction in respect thereof, and the parties further hereby
agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief.

 

[Signature Page Follows]

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

THE PURCHASER:

 

WIRELESS TELECOM GROUP, INC.

      By: /s/ Paul Genova   Name: Paul Genova   Title: CEO      

THE SELLERS:

 

Investcorp S.A.

 

  By: /s/ Ebrahim Ebrahim   Name: Ebrahim Ebrahim   Title: Director       SIPCO
LIMITED       By: /s/ Mufeed Rajab   Name: Mufeed Rajab   Title: Authorized
Representative

 



 

THE SELLERS (CONTINUED):

 

Investcorp Technology Ventures, L.P.

 

      By: /s/ Ebrahim Ebrahim   Name: Ebrahim Ebrahim   Title: Director

 

  Investcorp International Ltd.       By: /s/ Stephanie R. Bess   Name:
Stephanie R. Bess   Title: Director

 



Exhibit A

 

Purchased Securities

 

Sellers   No. of Shares Sold

Investcorp Technology Ventures, L.P.

Investcorp International Ltd.

  4,815,110

 



Exhibit B

 

Form of Stock Power

 

See attached.

 



[x1_c77250a001.jpg]

 



[x1_c77250a002.jpg]

 